              1 Philip J. Terry (SBN 148144)
                   pjterry@cmprlaw.com
              2 Justin D. Hein (SBN )
                   jhein@cmprlaw.com
              3 CARLE, MACKIE, POWER & ROSS LLP
                   100 B Street, Suite 400
              4 Santa Rosa, California 95401
                   Telephone: (707) 526-4200
              5 Facsimile: (707) 526-4707

              6 Attorneys for Defendant
                   DAVID SMITH
              7

              8
                                             UNITED STATES DISTRICT COURT
              9
                                             EASTERN DISTRICT OF CALIFORNIA
             10
                   EMMA JACKSON                           Case No: 2:20-cv-02347-WBS-AC
             11
                         Plaintiff,                       ORDER GRANTING STIPULATION
             12                                           TO SET ASIDE ENTRY OF DEFAULT
                   vs.                                    PURSUANT TO FED. R. CIV. P. 55(c)
             13
                   UNITED STATES OF AMERICA,              Complaint filed: November 23, 2020
             14 DAVID SMITH,

             15           Defendants.
             16
                         Having considered the Joint Stipulation entered and filed by respective
             17
                   counsel to Plaintiff EMMA JACKSON and Defendant DAVID SMITH, and
             18
                   finding good cause therefore,
             19
                         IT IS HEREBY ORDERED that the Entry of Default against Defendant
             20
                   DAVID SMITH is set aside. Defendant DAVID SMITH is ORDERED to file a
             21
                   responsive pleading or motion within twenty-one days of the entry of this Order.
             22
                         IT IS SO ORDERED.
             23
                   Dated: June 2, 2021
             24

             25

             26
             27

             28                                            1
 CARLE, MACKIE,
                   ORDER GRANTING STIPULATION TO SET ASIDE ENTRY OF DEFAULT PURSUANT TO FED.
POWER & ROSS LLP
                                                 R. CIVI. P. 55(c)
                                                                                    2:20-cv-02347-WBS-AC
